13 N.Y.3d 825 (2009)
In the Matter of LINDA S., Appellant,
v.
WESTCHESTER COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent.
Court of Appeals of New York.
Submitted August 17, 2009.
Decided October 22, 2009.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of Family Court's order as dismissed the petition, denied; motion, insofar as it seeks leave to appeal from another part of the Appellate Division order, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.